DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 & 4-20 are currently pending on the application, of which claims 1, 7, & 13 are amended, claim 3 is canceled, and claims 14-20 are newly added.
In light of the amendments specifying what the reference pattern is, the previous interpretation is withdrawn. Further, in view of the amendments, the previous claim objections and the rejection under 35 U.S.C. 102 & 35 U.S.C. 103 are withdrawn, and a new grounds of rejection is present below.
The rejection to claim 4 under 35 U.S.C. 112(b) is still maintained as the same general issue remains even after amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 & 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejection of claim 4 under 35 U.S.C. 112(b), the rejection was not meant to indicate that the phrase “based on” was used in the claim, but rather since claim 1 recites “at least one” there belies an indefiniteness issue in claim 4 when the parameter is one parameter. As applicant stated on page 12 of their arguments, vibrations are a single parameter, thus it is unclear as to how any of the listed parameters could also be a vibration parameter in the case of a single parameter. In hopes of better clarifying the issues, the rationale for the previous rejection under will also be further explained 35 U.S.C. 112(b). Since previously the claim indicated temperature or acceleration to be one of the parameters, and claim 4 recited the same list of parameters, there was an issue as to how any of the parameters beside temperature were present when the temperature was the parameter. It was unclear as to the other parameters listed were the temperature parameter or conditional/contingent upon the temperature parameter in a manner that they could be considered part of the temperature parameter. Accordingly, claim 4 is still rejected under 35 U.S.C. 112(b) and the rejection has been rewritten to recite the vibration parameter in a manner, that examiner hopes, clarifies the position.
Claim Interpretation
In the phrase “evolution over time of at least one local parameter”, “evolution” is interpreted mean the same as “change”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim indicates that the at least one local parameter further comprises at least one among a list of parameters. However, claim 1 recites “at least one local parameter”. In the case of one local parameter, i.e. vibrations, it is unclear as to how any of the listed parameters include vibrations. In other words, vibrations themselves are the at least one parameter, and it is not believed that the listed parameters in claim 4 comprises vibrations as they are directed to other parameters. When the parameter is one parameter that is vibrations, how can the parameter be/include a second parameter that does not include vibrations? Or is claim 4 meant to be an optional limitation, not required when there is only a single parameter? For examination purposes, both scenarios will be interpreted: (1) the at least one local parameter includes a plurality of parameters, one of which is vibrations, and another from the listed parameters in claim 4; (2) the limitation is an optional limitation, not required when only vibrations are the only parameter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 13-15, 17, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1) further view of Kim (US20040154644A1), Weiss (WO2002077353A1), and Benda (US20140084024A1).
Regarding claims 1 & 13-14, Van Tol discloses a detergent dispenser for a dishwasher wherein dispensing of an additive is controlled via temperature and water flow (abstract). Van Tol further states the use of a microprocessor (see Fig.1 ref 60, which reads on a non-transitory computer readable storage medium) and sensor (Fig.1 ref 50-52) in order to measure a plurality of local parameters (temperature, water flow, time) over a period of time [0047-0048], reading on an “evolution” over time of a local parameter, which is utilized in conjunction with a data storage (Fig.1 ref 58). The storage containing reference patterns of the parameter over time during at least one cleaning cycle comprising different cleaning steps [0047-0048, 0064, 0069, & 0071], and a cleaning step adapted for releasing the cleaning agent [0047 & 0069]. The reference patterns comprise recordings of the changes in time of during the cleaning cycle run by the appliance in previous uses (Van Tol [0064 & 0069]). Upon obtaining the reference pattern and the measurement of the current temperature, Van Tol utilizes a modified algorithm to release the cleaning agent at a predetermined adapted time within the cleaning step designated for releasing the cleaning agent [0064 & 0069]. It is understood that there is an implicit comparison between the measured and reference parameters, however assuming arguendo that such is not the case Kim teaches a desire to check measured values to reference values in order to determine whether a process should proceed. Van Tol does not explicitly state how the parameter saved in the storage unit and the sensed parameter during the cycle are utilized to provide the modified algorithm to disperse the detergent at the appropriate time. However, known comparisons of temperature values for dispensing a detergent are known in the art as evidenced by Weiss. Although Van Tol does teach multiple different sensors in order to dispense detergent at a right time, there is no explicit mention of utilizing vibrations. However, vibration sensors are a known type of sensor for determining a progress of a cycle, as evidenced by Benda.
Kim discloses a washing machine control method (abstract), wherein it is disclosed that it is known to check a parameter to a reference value in order to determine if there is significant departure from the expected value, and if not then to proceed with a desired process [0019]. Kim and Van Tol are analogous in the art of water bearing household appliances.
Weiss discloses a dosing system and method for a household appliance (abstract) utilizing a controller (ref 7) to release a detergent at the appropriate time via information from a temperature sensor (page 3/9 10th-12th paragraphs). Weiss also discloses a known way to utilize temperature sensor readings to accurately release a detergent is by comparison of the temperature to a threshold value such that the value is below a certain quantity (page 4/9, 5th-7th paragraphs).
Benda discloses an art related dosing system for a dishwasher (abstract), wherein vibration sensors are utilized to determine a progression of a dishwashing program cycle [0081-0082 & 0084], and such sensors are known to be used in conjunction with temperature sensors [0082] as well as water flow and time sensors (see [0087] in conjunction with [0079]). The use of vibration sensors allows for determination of the start, progress, and end of a cycle [0081-0082 & 0084].
As Van Tol is directed towards dispensing the cleaning agents at the right time in a dishwashing cycle (see Van Tol [0044]) and Benda discloses vibrations sensor, along with other sensors (i.e. acoustic, turbidity concentration, etc., see Benda [0082-0086]), and their use in determining a beginning, end, and/or progress of a cycle (Benda [0081 & 0084]), it would be obvious to a skilled artisan to incorporate vibration sensors, along with order sensors, in order to aid in determining at what position a cycle is at for optimal dispensing time for an agent. Similar to above, the vibration sensors measured values would be compared to previous run stored reference patterns, in order to effectively learn the most optimal time to release an agent (see Van Tol [0044]). It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Van Tol such that the measured and reference parameters are compared to each other in order to determine appropriate operating condition (Kim [0019] & Weiss page 4/9, 5th-7th paragraphs). Further, because Van Tol indicates a change in algorithmic procedures based on the measured and reference parameters but does not explicitly disclose that form in which such comparison takes place, it is in the purview of one of ordinary skill in the art to utilize known methods of comparing parameters to each other to check and perform a desired task. 
Regarding claims 2, 4-5, & 15 Modified Van Tol teaches the method of claims 1 & 14, wherein the cleaning agent is released at the predetermined adapted time within the identified cleaning step (Van Tol [0064 & 0069]). The inclusion of multiple local parameters as claimed in claim 4, appears to be an optional limitation not required when a single parameter of vibrations is used. The local parameters include temperature within the appliance (Van Tol [0047]). Benda also discloses that other possible sensors can be used in conjunction for detection of multiple different parameters, including magnetic field sensors, conductivity sensors, pH sensors, and turbidity sensors [0079]. Thus, a skilled artisan would have also found it obvious to use such sensors for the purpose of better determining the progress and position of the cycle. The cleaning steps comprise at least a main wash and rinse cycle (Van Tol [0064 & 0072]), with a first agent released corresponding to the identified cleaning step of the wash cycle and a second cleaning agent when the cleaning step corresponds to a rinse cycle (Van Tol [0064 & 0072]).
Regarding claims 7 & 17, Modified Van Tol teaches the method of claims 5 & 15, wherein there are 3 rinse cycles (Van Tol [0006 & 0072]), thereby indicating a first, subsequent, and final rinse cycle. The method includes identifying such subsequent and final rinse cycles (since the method states that upon a first use the agent is dumped in the first cycle, but upon repeated uses it will be released in the final cycle, it is implicit that the method also identifies and determines and cycles between the first and last cycle in order to appropriately determine the last cycle) via the recording and updating of data (i.e. the local parameter) to ensure release of the agent within the final rinse cycle (Van Tol [0069-0070]). Thereby, the stored data allows a modified algorithm to run in order to release the detergent in the final rinse cycle upon a number of repeated cycles, such that the modified algorithm matches the actual cycle conditions. Thereby, the matching of the recorded pattern to actual operating condition is implicit, since if the condition does not match, the agent would not be dispensed in a final rinse cycle, but rather some other cycle.
Regarding claims 9 & 19, Modified Van Tol teaches the method of claims 1 & 14, wherein there are different natures of cleaning cycles (see Van Tol [0066-0067 & 0077-0080] disclosing multiple different wash programs with 2 or more cleaning steps) and identifying a new wash program via the new sensed data (Van Tol [0064]) and accordingly adjusts the time of releasing the cleaning agent (Van Tol [0069]).

Claims 6, 8, 16, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), Benda (US20140084024A1), and Weiss (WO2002077353A1) as applied to claims 5 & 15 above, and further in view of Davenet (US20030182732A1) and evidentiary reference Hofte (US20110262318A1).
Regarding claims 6, 8, 16, & 18, Modified Van Tol teaches the method of claims 5 & 15, wherein additional rinse cycles are identified via repetitive cycle operation and the cleaning agent is preferably released during the final rinse [0070], however Van Tol also states to release the agent at an optimal time in the cycle [0047] and the dispenser is capable of learning [0044 & 0047] perform cycles in order to affect the desired dispensing. The updating and storage of such cycles and their parameters are performed by the data storage unit (Van Tol [0047-0048]) and the determination of the proper wash program/cycle is identified via the recorded data (Van Tol [0069-0070]). Thereby, there is an implicit matching of recorded data a current cycle in order to apply the Modified algorithm. Further, there is a reasonable understanding that, should the dishwasher perform a cycle where the optimal releasing of agents is within two subsequent cycles, the dispenser is capable of performing such a function and would perform such a function due to the learning capability of the dispenser. However, assuming arguendo that such is not reasonably expected the following alternative rejection is provided. Although Van Tol does not disclose the method of claim 6 with the claimed subsequent rinse cycle and releasing of agent, Van Tol does state that the rinse cycle has 1-3 rinse cycles within it [0006 & 0072]. Further, it is known in the art to supply an agent during a first rinse, as evidenced by Davenet.
Davenet discloses a dosing and dispensing device (abstract) usable for both dishwashers and laundry appliances [0077], wherein it is known to provide stain removal agents such as bleach in a first rinse and after care type agents in a last rinse [0077]. Davenet further discloses that many other treatments options are possible for either dishwashers or laundry appliances [0077] and thereby discloses that there are some agents which are more optimally provided in a first rinse cycle as opposed to a last rinse cycle. Davenet and Van Tol are analogous in the art of dispensing methods.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Van Tol to incorporate a dispensing of a cleaning agent in a first stage in order to supply a desired treatment at an optimal point. Thus, in the scenario where only two rinse cycles are present, the final rinse cycle is the subsequent cycle and the first rinse cycle is denoted as the rinse cycle. Further, since the purpose of Van Tol is to supply a dispenser to accommodate many different cycles (Van Tol [0005]) with optimal agent release, there is an understanding that the upon a desired treatment indicative of a desired cycle, the dispenser of Modified Van Tol would “learn” the cycle wherein a desired first or second additive is supplied at a first rinse cycle and/or a last (i.e. subsequent) rinse cycle. (see also evidentiary reference Hofte [0160] disclosing it is known to supply a detergent (i.e. first cleaning agent) during a first or second rinsing cycle).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), Benda (US20140084024A1), and Weiss (WO2002077353A1) as applied to claim 9 above, and further in view of Classen (US20090314313A1).
Regarding claim 10, Modified Van Tol teaches the method of claim 9, wherein during a wash cycle up to three compositions can be released and one composition during the rinse cycle (Van Tol [0064]). Modified Van Tol does not disclose the specifics of the composition; however, such compositions are known in the art as evidenced by Classen.
Classen discloses a method for operating a dishwasher (abstract), and further discloses specific types of detergents and additives to be added at certain phases [0006]. Classen also discloses adding a first composition comprising an enzyme during a washing phase [0036] and a second composition using sodium hydroxide [0037], which is a basic solution with a pH above 7. A third composition is provided during a final rinse cycle to reduce surface tension [0039]. Classen and Van Tol are analogous in the art of dishwasher dispensing methods and mechanisms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the compositions of Van Tol to utilize those stated by Classen to improve cleaning (Classen [0005]). Further it is in the purview of one of ordinary skill in the art to utilize known compositions and agents in their known phases when specific compositions are not provided.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), Benda (US20140084024A1), and Weiss (WO2002077353A1) as applied to claim 9 above, and further in view of Classen (US20090314313A1) and Lansbergen (US5807438A).
Regarding claim 11, Modified Van Tol teaches the method of claim 9 wherein during a wash cycle up to three compositions can be released and one composition during the rinse cycle (Van Tol [0064]). Modified Van Tol does not disclose the specifics of the composition; however, such compositions are known in the art as evidenced by Classen.
Classen discloses a method for operating a dishwasher (abstract), and further discloses specific types of detergents and additives to be added at certain phases [0006]. Classen also discloses adding a first composition comprising an enzyme during a washing phase [0036] and a second composition using sodium hydroxide [0037], which is a basic solution with a pH above 7. A third composition is provided during a final rinse cycle to reduce surface tension [0039] and prior to the final rinse with the third composition a composition with a pH above 7 is provided in the rinse cycle [0027, see sodium hydroxide] . Classen and Van Tol are analogous in the art of dishwasher dispensing methods and mechanisms.
Lansbergen discloses a cleaning system for ware washing (i.e. a dishwasher) using an enzyme (abstract), wherein the enzyme is supplied in a rinse cycle prior to a final rinse (see claim 1 step 5) and for use in conditions with a pH above about 7 (Col.2 lines 30-41) in order to provide improved cleaning (Col.1 lines 60-64).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Van Tol to use the compositions of disclosed in Classen to provide improved cleaning (Classen [0005]). Further, since it is known Lansbergen teaches further improved cleaning (Col.1 lines 60-64) via addition of an enzyme in an environment above a pH of 7 prior to a final rinse. Thus, one of ordinary skill in the art would have also modified Van Tol such that one of the prior rinse cycles in which sodium hydroxide is added also utilizes an enzyme to provide said improved cleaning. Accordingly, it is in the purview of one of ordinary skill in the art to utilize known compositions and agents in their known phases when specific compositions are not provided.

Claims 12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), Benda (US20140084024A1), and Weiss (WO2002077353A1) as applied to claims 1 & 14 above, and further in view of Beaudet (US20110209729A1).
Regarding claims 12 & 20, Modified Van Tol teaches the method of claims 1 & 14, but does not explicitly disclose receiving feedback on the cleaning performance and modifying the cleaning step accordingly. However, evaluation of a cleaning performance and modification of cycle time is known in the art, as evidenced by Beaudet.
Beaudet discloses an art related method for a dishwasher, wherein a determination of user satisfaction with a dishwashing cycle is made and operating parameters of dishwasher are changed as a result (abstract). More specifically, Beaudet teaches that user feedback is received in order to adjust cycle time [0049]. Thus, it stands to reason that if washing performance is inadequate then the washing cycle would be lengthened in time. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Van Tol to allow a user to provide feedback and adjust the timing of the cleaning cycle based on the feedback, thereby also adjusting the release time for the cleaning agent, in order to provide improved cleaning performance (Beaudet [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooke (US20180258575A1) discloses a laundry dosing device that utilizes acceleration values in order to appropriately dispense agents.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brady (US5681400A) discloses a controller for optimizing detergent dispensing and concentration (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buck (US20110077772A1) discloses a dispensing system (abstract) that is applicable for dishes [0035] and provides the ability to dispense makeup doses [0056].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schrott (US20110180118A1) discloses a household appliance that utilizes vibration sensors, along with other sensors [0211], for control/determination of detergent dispensing [0214]
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Assman (DE10204455A1) discloses a dishwasher where noise sensors (abstract) are utilized to actuate detergent dispensing at a certain time (Page 3/7 2nd  para. & Page 4/7 para. 2-3) based on comparison with reference patterns (para. 5-8)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neergaard (US20040088796A1) discloses a dispensing apparatus (abstract) for dishwashers [0055] that is capable of comparing sensor signals with stored characteristics to determine the best time to dose an agent [0040]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711